DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 12/12/19. This action is Non-Final. Claims 27 – 46 are pending and have been examined.  
Response to Amendments
In the reply filed 8/18/22, no claims were amended. Claims 1 – 26 were cancelled. Accordingly, claims 27 – 46 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 27 – 46 have been carefully considered and are deemed persuasive. Examiner has rejected claims 27 – 46 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al., U.S. Patent Application Publication No.: 2013/0110927 (Hereinafter “Marra”), and further in view of Graham et al., U.S. Patent Application Publication No.: 2014/0068459 (Hereinafter “Graham”).
Regarding claim 27, Marra teaches, a non-transitory computer readable storage medium storing a computer program, which performs the following steps: 
collecting data with a plurality of attributes from websites (Marra [0042]: The information may be provided or transmitted in response to a request from a requestor to view the information associated with the social network group.); 
conducting preliminary processing on the data, including removing data that lacks a location tag corresponding to a physical location of the data’s generator and whose location information corresponding to the physical location of the data’s generator cannot be determined, such that all preliminarily processed data is associated with a location tag or location information corresponding to the physical locations of the data’s respective generators (Marra [0051]: The representation of the map 510 may include one or more content items 512, 514, and 516, that may be associated with a geographic location in the displayed geographic region of the map.  As shown, the map 510 includes a peninsula.  Content item 512, "photo album beach," is associated with a geographic location near the northern end of the peninsula.  The geographic location of content item 512 may be the location where the photographs in "photo album beach" were taken.  Content item 514 is a "review of First Cafe." The geographic location of content item 514 may correspond to the street address of First Cafe, which may be determined from the content item 514, from other data stored in database 110 or from an external database.  Content item 516 indicates John's present location.  The content presentation server 120 may determine John's location by receiving the location from a mobile device, for example client computing device 130, that belongs to John.); 
selecting a category model for categorizing the data via machine learning on the preliminarily processed data (Marra [0027]: As used herein, "social circles" are categories to which a user can assign his/her social networking contacts and better control the distribution and visibility of social networking messages.); 
Marra does not clearly teach, queuing the preliminarily processed data in a cache on a main server; However, Graham [0117] teaches “Even when software is moved to the memory for execution, the processor will typically make use of hardware registers to store values associated with the software, and local cache that, ideally, serves to speed up execution.”
categorizing the cached data into the selected category model via a cache reader and a plurality of workers (Graham [0064]: The content set 308 can be categorized by types of the content of interest. For example, the content set 308 can be categorized by events, places, people, genre, media type, or active date. The content set 308 can also be sorted.);
storing the categorized data in a big data database; and in response to a client request, transmitting a requested portion of the categorized data to the client (Graham [0105] teaches, “The explorer view 324 can browse through different media objects.  The order of the media objects can be sorted by date, such as date of creation, reported date, or date of upload.  The explorer view 324 can be set to browse through the media objects related to a content set, such as the content set 308 of FIG. 3, where the content set is generated by on a category, a focal region, such as the focal region 310 of FIG. 3, a socially connected account, such as the socially connected account 220, or a social association, such as the social association 224.  The explorer view 324 can sequence an order of the media objects by date of publication of each of the media objects.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Marra et al. to the Graham’s system by adding the feature of dates. The references (Marra and Graham) teach features that are analogous art and they are directed to the same field of endeavor, such as social network. Ordinary skilled artisan would have been motivated to do so to provide Marra’s system with enhanced data content. (See Graham [Abstract], [0039], [0052], [0105]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 28, the non-transitory computer readable storage medium of claim 27, wherein the computer program further performs the steps of: 
distributing and maintaining the categorized data among a plurality of servers in different locations (Graham [0039]: As a result, the social network system 106 can infer certain profile attributes of a user, such as geographic location, educational institutions attended, and age range, by analyzing the user's connections and their declared profile information.).
Regarding claim 29, the non-transitory computer readable storage medium of claim 27, wherein the step of conducting preliminary processing on the data, further includes: 
removing data that lacks a date or time tag and whose date or time information cannot be determined such that all preliminarily processed data is associated with a date or time tag or date or time information (Marra [0053]: The input for receiving a time range may include a text box for the user to enter a start date and an end date or one or more scroll bars with which a user may select a start time and an end time by operating a cursor.).
Regarding claim 30, the non-transitory computer readable storage medium of claim 28, wherein the step of distributing and maintaining the categorized data among a plurality of servers in different locations, further includes: utilizing a high-availability distributed object-oriented platform (Graham [0071]: The viewport interface module 300 can include an explorer module 322.  The explorer module 322 is for generating and sending an explorer view 324 to the viewport on the user device.  The explorer view 324 can display a media object 326 related to the content of interest.  The media object 326 is defined as any digital content capable of being presented by a digital device.  The explorer view 324 can allow for browsing of one or more of the media object 316 related to each of the content of interest in the content set 308.  For example, the explorer view 324 can include pictures posted by the socially connected account about the content of interest.  For another example, the explorer view 324 can include pictures posted on a page for the content of interest as stored on the social network system.  The explorer view 324 can limit the number of the media object 326 displayed to only media objects related to contents of interest associated with the socially connected account, to a specific content of interest, or to the contents of interest within the focal region 310 as specified in the visualization view 316.  A media object is related to a content of interest if the media object describes the content of interest in some way.).
Regarding claim 31, the non-transitory computer readable storage medium of claim 27, wherein the step of conducting preliminary processing on the data further includes: 
normalizing coarse and inconsistent data (Graham [0004]: Worse yet, different versions of information about the same locality may be inconsistent or out of date.).
Regarding claim 32, the non-transitory computer readable storage medium of claim 27, wherein the step of collecting data with a plurality of attributes from websites further includes: collecting data with an embedded information tag comprising time information  (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.).
Regarding claim 33, the non-transitory computer readable storage medium of claim 27, wherein: 
the step of collecting data further includes collecting social data with the plurality of attributes from social network websites (Marra [Abstract]: The method also includes associating the new content item with a geographic location.  The method also includes providing for display a map and an indication of the social network group.  The map includes a representation of the new content item.  The representation of the new content item is positioned on the map proximate to the geographic location on the map.);
the step of conducting preliminary processing on the data further includes conducting preliminary processing on the social data, including removing social data that lacks a location tag corresponding to a physical location of the social data’s generator and whose location information corresponding to the physical location of the social data’s generator cannot be determined, such that all preliminarily processed social data is associated with a location tag or location information corresponding to the physical locations of the social data’s respective generators (Marra [0056]: The process 600 begins at step 610, where the content presentation server 120 receives a new content item 220 that is not associated with a social network group.  The information associated with the social network group may include a set of subject members and a set of viewing members.  The new content item may be one or more of a photograph, a video, an article, a text, audio or video chat room, a status update, a geographic check-in or a calendar event.  The social network group may include a single individual profile, a combination of two or more individual profiles, a social circle or a symmetric social network group, for example, if the content item is associated with at least 20% of the subject members of the social network group.);
the step of selecting the category model further includes selecting the category model for categorizing the social data via machine learning on the preliminarily processed social data (Graham [0084]: The list view 502 can display the content set received from the content list module 306 of FIG. 3.  The content set 308 can be further refined and filtered in the list view 502 based on category of the content of interest, a socially connected account, such as the socially connected account 220, or a focal region, such as the focal region 310 of FIG. 3.  For example, the content of interest in the content set 308 that is not associated with the socially connected account 220 can be removed from the content set 308.  For another example, contents of interest in the content set 308 not within a focal region defined by the visualization module 314 can be removed from the content set 308.);
the step of queuing the preliminarily processed data further includes queuing the preliminarily processed social data in the cache on the main server; the step of categorizing the cached data further includes categorizing the cached social data into the selected category model via the cache reader and the plurality of workers (Graham [0117]: local cache that, ideally, serves to speed up execution.);
the step of storing the categorized data further includes storing the categorized social data in the big data database; and the step of transmitting the requested portion of the categorized data further includes transmitting the requested portion of the categorized social data to the client (Graham [0105]: The explorer view 324 can browse through different media objects.  The order of the media objects can be sorted by date, such as date of creation, reported date, or date of upload.  The explorer view 324 can be set to browse through the media objects related to a content set, such as the content set 308 of FIG. 3, where the content set is generated by on a category, a focal region, such as the focal region 310 of FIG. 3, a socially connected account, such as the socially connected account 220, or a social association, such as the social association 224.  The explorer view 324 can sequence an order of the media objects by date of publication of each of the media objects.).
Regarding claim 34, the non-transitory computer readable storage medium of claim 27, wherein the step of categorizing the cached data into the selected category model via a cache reader and a plurality of workers further includes: 
analyzing the cached data via at least one of an ID worker, a search worker, a tag timeline worker, a mention timeline worker, and a timeline location worker (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.).
Regarding claim 35, the non-transitory computer readable storage medium of claim 27, wherein the step of categorizing the cached data into the selected category model via a cache reader and a plurality of workers further includes: 
analyzing the cached data based on at least one of location attributes, trending hash tag, mentions, pictures, videos, individual words, and time period (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.).
Regarding claim 36, the non-transitory computer readable storage medium of claim 28, wherein the step of conducting preliminary processing on the data, further includes: 
removing data that lacks a date or time tag and whose date or time information cannot be determined such that all preliminarily processed data is associated with a date or time tag or date or time information (Graham [0084]: The list view 502 can display the content set received from the content list module 306 of FIG. 3.  The content set 308 can be further refined and filtered in the list view 502 based on category of the content of interest, a socially connected account, such as the socially connected account 220, or a focal region, such as the focal region 310 of FIG. 3.  For example, the content of interest in the content set 308 that is not associated with the socially connected account 220 can be removed from the content set 308.  For another example, contents of interest in the content set 308 not within a focal region defined by the visualization module 314 can be removed from the content set 308.).
Regarding claim 37, Marra teaches, a method of processing social data for display on a client device, comprising: 
collecting data with a plurality of attributes from websites (Marra [0042]: The information may be provided or transmitted in response to a request from a requestor to view the information associated with the social network group.); 
conducting preliminary processing on the data, including removing data that lacks a location tag corresponding to a physical location of the data’s generator and whose location information corresponding to the physical location of the data’s generator cannot be determined, such that all preliminarily processed data is associated with a location tag or location information corresponding to the physical locations of the data’s respective generators (Marra [0051]: The representation of the map 510 may include one or more content items 512, 514, and 516, that may be associated with a geographic location in the displayed geographic region of the map.  As shown, the map 510 includes a peninsula.  Content item 512, "photo album beach," is associated with a geographic location near the northern end of the peninsula.  The geographic location of content item 512 may be the location where the photographs in "photo album beach" were taken.  Content item 514 is a "review of First Cafe." The geographic location of content item 514 may correspond to the street address of First Cafe, which may be determined from the content item 514, from other data stored in database 110 or from an external database.  Content item 516 indicates John's present location.  The content presentation server 120 may determine John's location by receiving the location from a mobile device, for example client computing device 130, that belongs to John.);
selecting a category model for categorizing the data via machine learning on the preliminarily processed data (Marra [0027]: As used herein, "social circles" are categories to which a user can assign his/her social networking contacts and better control the distribution and visibility of social networking messages.); 
Marra does not clearly teach, queuing the preliminarily processed data in a cache on a main server; However, Graham [0117] teaches “Even when software is moved to the memory for execution, the processor will typically make use of hardware registers to store values associated with the software, and local cache that, ideally, serves to speed up execution.”
categorizing the cached data into the selected category model via a cache reader and a plurality of workers (Graham [0064]: The content set 308 can be categorized by types of the content of interest. For example, the content set 308 can be categorized by events, places, people, genre, media type, or active date. The content set 308 can also be sorted.); 
storing the categorized data in a big data database; and in response to a client request, transmitting a requested portion of the categorized data to the client. (Graham [0105] teaches, “The explorer view 324 can browse through different media objects.  The order of the media objects can be sorted by date, such as date of creation, reported date, or date of upload.  The explorer view 324 can be set to browse through the media objects related to a content set, such as the content set 308 of FIG. 3, where the content set is generated by on a category, a focal region, such as the focal region 310 of FIG. 3, a socially connected account, such as the socially connected account 220, or a social association, such as the social association 224.  The explorer view 324 can sequence an order of the media objects by date of publication of each of the media objects.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Marra et al. to the Graham’s system by adding the feature of dates. The references (Marra and Graham) teach features that are analogous art and they are directed to the same field of endeavor, such as social network. Ordinary skilled artisan would have been motivated to do so to provide Marra’s system with enhanced data content. (See Graham [Abstract], [0039], [0052], [0105]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 38, the method of claim 37, further comprising: 
distributing and maintaining the categorized data among a plurality of servers in different locations (Graham [0039]: As a result, the social network system 106 can infer certain profile attributes of a user, such as geographic location, educational institutions attended, and age range, by analyzing the user's connections and their declared profile information.).
Regarding claim 39, the method of claim 37, wherein the step of conducting preliminary processing on the data, further includes: 
removing data that lacks a date or time tag and whose date or time information cannot be determined such that all preliminarily processed data is associated with a date or time tag or date or time information (Marra [0053]: The input for receiving a time range may include a text box for the user to enter a start date and an end date or one or more scroll bars with which a user may select a start time and an end time by operating a cursor.). 
Regarding claim 40, the method of claim 38, wherein the step of distributing and maintaining the categorized data among a plurality of servers in different locations, further includes: utilizing a high-availability distributed object-oriented platform (Graham [0071]: The viewport interface module 300 can include an explorer module 322.  The explorer module 322 is for generating and sending an explorer view 324 to the viewport on the user device.  The explorer view 324 can display a media object 326 related to the content of interest.  The media object 326 is defined as any digital content capable of being presented by a digital device.  The explorer view 324 can allow for browsing of one or more of the media object 316 related to each of the content of interest in the content set 308.  For example, the explorer view 324 can include pictures posted by the socially connected account about the content of interest.  For another example, the explorer view 324 can include pictures posted on a page for the content of interest as stored on the social network system.  The explorer view 324 can limit the number of the media object 326 displayed to only media objects related to contents of interest associated with the socially connected account, to a specific content of interest, or to the contents of interest within the focal region 310 as specified in the visualization view 316.  A media object is related to a content of interest if the media object describes the content of interest in some way.).
Regarding claim 41, the method of claim 37, wherein the step of conducting preliminary processing on the data further includes: normalizing coarse and inconsistent data (Graham [0004]: Worse yet, different versions of information about the same locality may be inconsistent or out of date.).
Regarding claim 42, the method of claim 37, wherein the step of collecting data with a plurality of attributes from websites further includes: collecting data with an embedded information tag comprising time information (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.).
Regarding claim 43, the method of claim 37, wherein: 
the step of collecting data further includes collecting social data with the plurality of attributes from social network websites (Marra [Abstract]: The method also includes associating the new content item with a geographic location.  The method also includes providing for display a map and an indication of the social network group.  The map includes a representation of the new content item.  The representation of the new content item is positioned on the map proximate to the geographic location on the map.); 
the step of conducting preliminary processing on the data further includes conducting preliminary processing on the social data, including removing social data that lacks a location tag corresponding to a physical location of the social data’s generator and whose location information corresponding to the physical location of the social data’s generator cannot be determined, such that all preliminarily processed social data is associated with a location tag or location information corresponding to the physical locations of the social data’s respective generators (Marra [0056]: The process 600 begins at step 610, where the content presentation server 120 receives a new content item 220 that is not associated with a social network group.  The information associated with the social network group may include a set of subject members and a set of viewing members.  The new content item may be one or more of a photograph, a video, an article, a text, audio or video chat room, a status update, a geographic check-in or a calendar event.  The social network group may include a single individual profile, a combination of two or more individual profiles, a social circle or a symmetric social network group, for example, if the content item is associated with at least 20% of the subject members of the social network group.);
the step of selecting the category model further includes selecting the category model for categorizing the social data via machine learning on the preliminarily processed social data (Graham [0084]: The list view 502 can display the content set received from the content list module 306 of FIG. 3.  The content set 308 can be further refined and filtered in the list view 502 based on category of the content of interest, a socially connected account, such as the socially connected account 220, or a focal region, such as the focal region 310 of FIG. 3.  For example, the content of interest in the content set 308 that is not associated with the socially connected account 220 can be removed from the content set 308.  For another example, contents of interest in the content set 308 not within a focal region defined by the visualization module 314 can be removed from the content set 308.); 
the step of queuing the preliminarily processed data further includes queuing the preliminarily processed social data in the cache on the main server; the step of categorizing the cached data further includes categorizing the cached social data into the selected category model via the cache reader and the plurality of workers (Graham [0117]: local cache that, ideally, serves to speed up execution.); 
the step of storing the categorized data further includes storing the categorized social data in the big data database; and the step of transmitting the requested portion of the categorized data further includes transmitting the requested portion of the categorized social data to the client (Graham [0105]: The explorer view 324 can browse through different media objects.  The order of the media objects can be sorted by date, such as date of creation, reported date, or date of upload.  The explorer view 324 can be set to browse through the media objects related to a content set, such as the content set 308 of FIG. 3, where the content set is generated by on a category, a focal region, such as the focal region 310 of FIG. 3, a socially connected account, such as the socially connected account 220, or a social association, such as the social association 224.  The explorer view 324 can sequence an order of the media objects by date of publication of each of the media objects.).
Regarding claim 44, the method of claim 37, wherein the step of categorizing the cached data into the selected category model via a cache reader and a plurality of workers further includes: analyzing the cached data via at least one of an ID worker, a search worker, a tag timeline worker, a mention timeline worker, and a timeline location worker (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.).
Regarding claim 45, the method of claim 37, wherein the step of categorizing the cached data into the selected category model via a cache reader and a plurality of workers further includes: analyzing the cached data based on at least one of location attributes, trending hash tag, mentions, pictures, videos, individual words, and time period (Marra [0029]: The information associated with social network group 208 may also include content items 214, 216, and 218 that are associated with the social network group and stored within the information associated with the social network group 208.  Each content item 212, 216 or 218 may include one or more photographs, videos, articles, text, audio or video chat room interfaces, status updates, geographic check-ins, current locations of mobile devices or reviews of points of interest, such as businesses.  Content items may be added to the information associated with the social network group 208 by one or more of the subject members 212.). 
Regarding claim 46, the method of claim 38, wherein the step of conducting preliminary processing on the data, further includes: removing data that lacks a date or time tag and whose date or time information cannot be determined such that all preliminarily processed data is associated with a date or time tag or date or time information  (Graham [0084]: The list view 502 can display the content set received from the content list module 306 of FIG. 3.  The content set 308 can be further refined and filtered in the list view 502 based on category of the content of interest, a socially connected account, such as the socially connected account 220, or a focal region, such as the focal region 310 of FIG. 3.  For example, the content of interest in the content set 308 that is not associated with the socially connected account 220 can be removed from the content set 308.  For another example, contents of interest in the content set 308 not within a focal region defined by the visualization module 314 can be removed from the content set 308.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zheng, US 2017/0060823, Embedding links in user-created content on online social networks
Primke, US 2016/0098493, Constructing queries using query filters on online social networks
Orenstein, US 2015/0324751, Monitoring Fitness using a mobile device
Gordon, US 2013/0110978, Automatic Selection of Digital Service Feed
Guy, US 2011/0179161, Aggregation of Social Network Data
Bostick, US 10,289,727, Incorporation of Semantic Attributes within Social Media

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154